U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1)  ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-24985 PACIFICNET INC. (Exact name of registrant in its charter) DELAWARE 91-2118007 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification Number) organization) 23/F, TOWER A, TIMECOURT, NO.6 SHUGUANG XILI, CHAOYANG DISTRICT, BEIJING, CHINA 100028 N/A (Address of principal executive offices) (Zip Code) Registrant's Telephone Number: 0086-10-59225000 601 New Bright Building, 11 Sheung Yuet Road, Kowloon Bay, Kowloon, Hong Kong. (Former Name and Address) Securities Registered under Section 12(b) of the Exchange Act: NONE Securities Registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.0001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act YES o NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act YES o NO x Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days YES x NOo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K contained herein, and will not be contained, to the best of the registrant's knowledge in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark if the registrant is a large accelerated filer, an accelerated filer or a non- accelerated filer. Large Accelerated Filer o Accelerated Filer o Non- Accelerated Filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12(b) of the Exchange Act). Yeso No x The aggregate market value of the common stock held by non-affiliates of the registrant as of March 31, 2007 was approximately $44,400,866 based upon the closing sale price of $5.34 per share as reported by The NASDAQ Global Market on such date. There were 11,733,929 shares of the Company's common stock outstanding on March 31, 2007. DOCUMENTS INCORPORATED BY REFERENCE - NONE Explanatory Note: This Annual Report on Form 10K/A ("Form 10K/A") is being filed as Amendment No. 1 to our Annual Report on Form 10K for the year ended December 31, 2006, which was originally filed with the Securities and Exchange Commission (the "SEC") on May 11, 2007. We are amending and restating the following items in this amendment: (i) Part II. ITEM 7. Management discussion and analysis of financial condition and result of operations (ii) Part II. Item 8. Financial Statements and supplementary data (iii) Part III. Item 10. Directors, Executive Officers, Promoters and Control Persons: Compliance with Section 16(a) of the Exchange Act to update director information for our newly elected director who will be signing the Annual Report on Form 10-K/A (iv) Part III. Item 14. Principal Accountant Fees and Services, to reflect the fees of our new auditor in connection with the re-statement of the fiscal year ended December 31, 2006. (v) Part IV. Item 15. Exhibits and Financial Statements i TABLE OF CONTENTS PART II ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 1 ITEM 8. FINANCIAL STATEMENTS(RESTATED) AND SUPPLEMENTARY DATA 11 ITEM 9A. CONTROLS AND PROCEDURES 11 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CORPORATE GOVERNANCE 11 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 15 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES ii This annual report contains forward-looking statements within the meaning of the federal securities laws. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language. The forward-looking statements are based on our current expectations and are subject to certain risks, uncertainties and assumptions, including those set forth in the discussion under "Description of Business," including the "Risk Factors" described in that section, and "Management's Discussion and Analysis or Plan of Operation." Our actual results may differ materially from results anticipated in these forward-looking statements. We base our forward-looking statements on information currently available to us, and we assume noobligation to update them. iii PART II ITEM 7. MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RESTATEMENT On March 19, 2007 the Company's predecessor auditor, Clancy and Co. P.L.L.C., withdrew its opinion on our previously filed financial statements for the years ended December 31, 2005 and 2004 due to uncertainties around certain option grants during the said period. Despite independent investigation in this connection commissioned by our Audit Committee resulting in extra stock-based compensation charges of approximately $0.3 million, $1.2 million and $0.1 million to each of the years ended December 31, 2005, 2004 and 2003, respectively, the predecessor auditor did not re-instate its opinion. The Companyengaged the incumbent auditors to conduct a re-audit of the financial statements for the years ended December 31, 2005 and 2004.Upon completion of the re-audit, the Company has restated the opening balances of the financial statements for the year ended December 31, 2006 as previously filed on May 11, 2007 with the ending balances of the audited financial statements for the years ended December 31, 2005 and 2004 as reported in the form 10-KSB/A that was filed with the SEC on October 25, 2007. In the course of the financial statements restatement for the year ended December 31, 2006, management has decreased total non-current assets by $1 million worth of goodwill as a result of the re-audit restatement to the ending goodwill balances as at December 31, 2005.Further, management has also decreased total selling, general and administrative expenses by an aggregate of $5.3 million.Said decrease mainly comprises of extra goodwill impairment amounting to approximately $3.7 million and $2.6 million, respectively, already charged to the restated Selling, General and Administrative expenses for the years ended December 31, 2005 and 2004. Further details of the effects of the restatement are found below in Note 18 - Restatement to the audited financial statements contained in this form 10K. RESULTS OF OPERATIONS REVENUES Revenues for the year ended December 31, 2006 were $42,738,000, which represents a year-over-year increase of 147% as compared to $17,307,000 for the same periods of prior year. The increase in revenues was mainly due to the growth in Products (Telecom &
